'33 Act File No. 333-137202 '40 Act File No. 811-8301 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. 3 þ Post-effective Amendment No. o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. o (Check appropriate box or boxes.) NATIONWIDE VLI SEPARATE ACCOUNT-4 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Thomas E. Barnes VP and Secretary One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after effectiveness of registration statement The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Next Generation Corporate Owned Flexible Premium Variable Universal Life Insurance Policies issued by Nationwide Life Insurance Company through Nationwide VLI Separate Account-4 The date of this prospectus is . PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase this variable life insurance policy.We encourage you to take the time to understand the policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial adviser, you should use this prospectus in conjunction with the policy and composite illustration to compare the benefits and risks of this policy against those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial adviser.If you have policy-specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available in the policy. Telephone: 1-877-351-8808 TDD: 1-800-238-3035 U.S. Mail: Nationwide Life Insurance Company Corporate Insurance Markets One Nationwide Plaza (1-11-08) Columbus, OH43215-2220 You should carefully read your policy along with this prospectus. This prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This policy is NOT: FDIC or NCUSIF insured; a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This policy MAY decrease in value to the point of being valueless. The purpose of this policy is to provide life insurance protection for the beneficiary that you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interest.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. This policy includes an Enhancement Benefit which is a partial return of charges upon certain surrenders.Policies without such a benefit may have lower overall charges when compared to the policies described in this prospectus.There are no additional charges associated with the Enhancement Benefit, but the Enhancement Benefit does result in overall charges of the policy being slightly higher when compared to not having an Enhancement Benefit as part of the policy. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Table of Contents Page In Summary: Policy Benefits 1 In Summary: Policy Risks 3 In Summary: Fee Tables 4 Policy Investment Options 5 Fixed Account Variable Investment Options Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Transfers Among and Between the Policy Investment Options 7 Sub-Account Transfers Fixed Account Transfers Submitting a Transfer Request The Policy 9 Generally Policy Owner and Beneficiaries Purchasing a Policy Right to Cancel (Examination Right) Premium Payments Cash Value Enhancement Benefit Changing the Amount of Base Policy Insurance Coverage The Minimum Required Death Benefit Exchanging the Policy Terminating the Policy Assigning the Policy Reports, and Illustrations Policy Charges 14 Premium Load Deferred Premium Load Base Policy Cost of Insurance Sub-Account Asset Charge Base Specified Amount Charge Administrative Charge Illustration Charge Policy Rider Charges Mutual Fund Operating Expenses A Note on Charges Policy Riders and Rider Charges 21 Change of Insured Rider Supplemental Insurance Rider Policy Owner Services 26 Dollar Cost Averaging Policy Loans 26 Loan Amount and Interest Charged Collateral and Interest Earned Net Effect on Policy Loans Repayment Lapse 27 Grace Period Reinstatement Surrenders 28 Full Surrender Partial Surrender i Table of Contents (continued) The Death Benefit 28 Calculation of the Death Benefit Death Benefit Options Maximum Death Benefit Changes in the Death Benefit Option Incontestability Suicide Policy Maturity 31 Extending the Maturity Date Payment of Policy Proceeds 31 Taxes 31 Types of Taxes Buying the Policy Investment Gain in the Policy Periodic Withdrawals, Non-Periodic Withdrawals, and Loans Surrendering the Policy Withholding Exchanging the Policy for Another Life Insurance Policy Taxation of Death Benefits Special Considerations for Corporations Taxes and the Value of Your Policy Tax Changes Nationwide Life Insurance Company 37 Nationwide VLI Separate Account-4 37 Organization, Registration, and Operation Addition, Deletion, or Substitution of Mutual Funds Voting Rights Legal Proceedings 38 Nationwide Life Insurance Company Nationwide Investment Services Corporation Financial Statements 40 Appendix A: Sub-Account Information 41 Appendix B: Definitions 46 Appendix C: Blending Examples of Policy Charges 49 ii Appendix B defines certain words and phrases used in this prospectus. In Summary: Policy Benefits Death Benefit The primary benefit of your policy is life insurance coverage.While the policy is In Force, we will pay the Death Benefit to your Beneficiary when the Insured dies. Your Choice of Death Benefit Options You choose one of three (3) available Death Benefit options. Payout You or your Beneficiary may choose to receive the Policy Proceeds: (1) in a lump sum, or (2) or may leave the proceeds on deposit with us in an interest-bearing account. Riders You may elect any of the available Riders.Rider availability varies by state and there may be an additional charge.Riders available: · Change of Insured Rider (available at no charge); and · Supplemental Insurance Rider. Choice of Charge Structure We offer charge structures, or "policy components," that permit policy purchasers to determine how to apportion policy expenses (including distribution expenses) over the life of the policy.Each of the policy components applicable to the Base Specified Amount and Rider Specified Amount apportions charges in a different manner between monthly charges,premium loads and deferred premium loads.At the time of application, you select a policy component configuration to apply to your Total Specified Amount.Some of the charges associated with the policy are lower under the policy components applied to Rider Specified Amount when compared to the corresponding policy component applied to Base Specified Amount.Compensation paid to broker-dealer firms will depend upon the configuration of policy components chosen.We have summarized below the policy components that currently are available under the policy. · Policy Component A has a Premium Load that declines each year over the first 5 policy years, and a Deferred Premium Load that is based on Premium paid in the first policy year and is charged in policy years 2-5.Theaggregate current monthly charges (i.e., the cost of insurance charge, the specified amount charge, and the sub-account asset charge) under this policy component will be lower than those under Policy Components B and C during the first four years, and lower than Policy Component D in all years. · Policy Component B has a Premium Load that declines over the first five policy years.No Deferred Premium Load applies under this policy component.The aggregate current monthly charges are lower than those for:Policy Component A after the first four policy years; Policy Component C after the first ten policy years; and Policy Component D in all policy years. · Policy Component C has a current Premium Load that is lower than the Premium Load on Policy Components A and B, and declines over a shorter, 4 year, period.No Deferred Premium Load applies.The aggregate current monthly charges are higher than those for Policy Component B during the first ten policy years, and similar thereafter.The aggregate current monthly charges are higher than those for Policy Component A during the first four policy years, and similar thereafter.The current monthly charges are lower than those for Policy Component D in all policy years. · Policy Component D has no Premium Load or Deferred Premium Load, and higheraggregate current monthly charges when compared to Policy Components A, B and C. Your representative can provide you illustrations demonstrating the differences among various policy component configurations and combinations of coverage under the base policy and the Supplemental Insurance Rider.You should consider your policy component configurations carefully, as they impact the charges assessed and total compensation paid on your policy.Once the policy has been issued, changes to the policy component configurations are permitted only with our approval. 1 Coverage Flexibility Subject to conditions, you may choose to: · change the Death Benefit option; · increase or decrease the Base Specified Amount and Rider Specified Amount; · change your beneficiaries; and · change who owns the policy. Access to Cash Value Subject to conditions, you may: · Take a policy loan of no more than 90% of the Cash Value.The minimum loan amount is $500. · Take a partial surrender of at least $500. · Surrender the policy for its Cash Surrender Value at any time while the Insured is alive.The Cash Surrender Value will be the Cash Value, less any Indebtedness, plus any Enhancement Benefit. Premium Flexibility You will not be required to make Premium payments according to a schedule.Within limits, you may vary the frequency and amount of Premium payments, and you might even be able to skip making a Premium payment. Investment Options You may choose to allocate your Net Premiums to the fixed account or to one or more Sub-Accounts. The fixed account will earn interest daily at an annual effective rate of no less than the stated interest crediting rate shown on the Policy Data Page. The variable investment options offered under the policy are mutual funds designed to be the underlying investment options of variable insurance products.Nationwide VLI Separate Account-4 contains oneSub-Account for each of the mutual funds offered in the policy.The value of that portion of your Cash Value invested in the Sub-Accounts will depend on the Investment Experience of the Sub-Accounts you choose. Transfers Between and Among Investment Options You may transfer Cash Value between the fixed account and the variable investment options, subject to certain conditions.You may transfer among the Sub-Accounts within limits.We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations. Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings of the policy.This is known as tax deferral.Also, the Beneficiary generally will not have to include the Death Benefit as taxable income. Assignment You may assign the policy as collateral for a loan or another obligation while the Insured is alive. Examination Right For a limited time, you may cancel the policy and receive a refund.When you cancel the policy during your examination right the amount we refund will be Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value.If the policy is canceled, we will treat the policy as if it was never issued. 2 In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You will incur fees at the time of purchase that may more than offset any favorable Investment Experience.You should not purchase the policy if you expect that you will need to access its Cash Value in the near future. Unfavorable Investment Experience The Sub-Accounts to which you choose to allocate Net Premium may not generate a sufficient return to keep the policy from Lapsing.Poor Investment Experience could cause the Cash Value of your policy to decrease, which could result in a Lapse of insurance coverage. Policy Component Allocations There is an increase risk of Lapse in instances where there is too great an allocation to policy components A, B, or C, in conjunction with little or no renewal Premiums paid. Effect of Partial Surrenders and Policy Loans on Investment Experience Partial surrenders or policy loans may accelerate a Lapse.A partial surrender will reduce the amount of Cash Value allocated among the Sub-Accounts you choose and the fixed account, too, if there is insufficient cash value in the Sub-Accounts.Thus, the remainder of your policy's Cash Value would have to generate enough positive Investment Experience to cover policy and Sub-Account charges to keep the policy In Force (at least until you repay the policy loan or make another Premium payment).Partial surrenders will also decrease the Death Benefit and Total Specified Amount.Policy loans do not participate in positive Investment Experience which may increase the risk of Lapse or the need to make additional Premium payments to keep the policy In Force.The policy does have a Grace Period and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value and insurance coverage would cease. Reduction of the Death Benefit A partial surrender may decrease the policy’s Death Benefit, depending on how the Death Benefit relates to the policy’s Cash Value and whether the partial surrender qualifies as “Preferred.” Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's Beneficiary.Withdrawals from the policy may be subject to taxes.The income tax treatment of withdrawals of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment on modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract.Consult a qualified tax adviser on all tax matters involving your policy. Fixed Account Transfer Restrictions and Limitations In addition to allocating your Net Premium to one or more of the Sub-Accounts described above, you may direct part of your Net Premium into the fixed account. Transfers to the fixed account.You may transfer amounts between the fixed account and the Sub-Accounts, subject to limits, without penalty or adjustment.Except as outlined in the “Exchanging the Policy Provisions,” we reserve the right to limit the allocations to the fixed account to no more than 25% of the Cash Value. Transfers from the fixed account.We reserve the right to limit you to one transfer from the fixed account to the Sub-Accounts during any ninety (90) day period.We reserve the right to limit the amount that you may transfer during a policy year to the greater of:(a) 15% of that portion of the Cash Value attributable to the fixed account at the end of the prior policy year, and (b) 120% of the amount transferred from the fixed account during the preceding policy year. Sub-Account Limitations Frequent trading among the Sub-Accounts may dilute the value of Accumulation Units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue their stated investment objectives.This could result in lower Investment Experience and Cash Value.We have instituted procedures to minimize disruptive transfers.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot ensure that we have eliminated these risks. 3 Sub-Account Investment Risk A comprehensive discussion of the risks of the mutual funds held by each Sub-Account may be found in each mutual fund's prospectus.Read each mutual fund's prospectus before investing. In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering from the policy.Fees in this table may be rounded to the hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you apply Premium to the policy. Transaction Fees Charge When Charge is Deducted Amount Deducted By Policy Component (A, B, C and D) Premium Load(1) Target Premium Maximum(2) Current(3) Excess Premium Maximum Current Upon making a Premium payment A B C D 10% 10% 10% 2% 10% 10% 10% 2% 10% 8% 10% 2% 10% 0% 10% 0% Illustration Charge(4) Maximum Current Upon requesting an illustration $25 (flat fee applies regardless of policy component configurations) $0 (flat fee applies regardless of policy component configurations) 4 The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including mutual fund operating expenses.Unless otherwise specified, all charges are deducted proportionally from the Sub-Accounts and the fixed account. Periodic Charges Other Than Mutual Fund Operating Expenses Charge When Charge is Deducted Amount Deducted From Cash Value (deductions are separated by Policy Component A, B, C and D where applicable) Deferred Premium Load(5) Target Premium Maximum Current(6) Excess Premium Maximum Current On the anniversary of the Policy Date in policy years 2 through 5 A B C D 2% 2% 2% 0.5% 2% 0% 2% 0% 2% 0% 2% 0% 2% 0% 2% 0% Base Policy Cost of Insurance(7) Maximum(8) Minimum Representative: an individual issue age 40, non-tobacco, in the tenth policy year, Death Benefit option 1, issued on a short-form, non-medical basis. Representative Cost by Policy Component Net Amount At Risk (9) Monthly A B C D $83.33 per $1,000 of Net Amount At Risk. $0.03 per $1,000 of Net Amount At Risk. $0.33 $83.33 per $1,000 of Net Amount At Risk. $0.03 per $1,000 of Net Amount At Risk. $0.31 $83.33 per $1,000 of Net Amount At Risk. $0.03 per $1,000 of Net Amount At Risk. $0.32 $83.33 per $1,000 of Net Amount At Risk. $0.03 per $1,000 of Net Amount At Risk. $0.30 5 Periodic Charges Other Than Mutual Fund Operating Expenses (Continued) Supplemental Insurance Rider Cost of Insurance(10) Maximum (8) Minimum Representative: an individual issue age 40, non-tobacco, in the tenth policy year, issued on a short-form, non-medical basis. Representative Cost by Policy Component Net Amount at Risk(9) Monthly A B C D $83.33 per $1,000 of Rider Net Amount at Risk. $0.02 per $1,000 of Rider Net Amount at Risk. $0.20 $83.33 per $1,000 of Rider Net Amount at Risk. $0.02 per $1,000 of Rider Net Amount at Risk. $0.24 $83.33 per $1,000 of Rider Net Amount at Risk. $0.02 per $1,000 of Rider Net Amount at Risk. $0.24 $83.33 per $1,000 of Rider Net Amount at Risk. $0.02 per $1,000 of Rider Net Amount at Risk. $0.15 Base Sub-Account Asset Factor(11) (taken proportionally from the Sub-Accounts) Maximum Current(13) Monthly, based on an annual rate(12) A B C D 1.25% 0.30% 1.25% 0.25% 1.25% 0.25% 1.25% 0.60% Supplemental Insurance Rider Sub-Account Asset Factor(11) Maximum Current Monthly, based on an annual rate(12) A B C D 1.25% 0.20% 1.25% 0.16% 1.25% 0.16% 1.25% 0.30 Base Policy Specified Amount Charge Maximum Current(14) Monthly $0.40 per $1,000 of Base Specified Amount. $0.30 per $1,000 of Base Specified Amount. Supplemental Insurance Rider Specified Amount Charge Maximum Current(15) Monthly(10) $0.40 per $1,000 of Rider Specified Amount. $0.05 per $1,000 of Rider Specified Amount. 6 Administrative Charge Maximum Current Monthly $10 per policy. $5 per policy. Policy Loan Interest Charge (16) Maximum Current Annually, or on an increase or repayment of the loan 3.50% of Indebtedness. 2.80% of Indebtedness.(17) Representative costs may vary from the cost you would incur.Ask for an illustration for information on the costs applicable to your policy. The next item shows the minimum and maximum total operating expenses, as of December 31, 2006, charged by the underlying mutual funds that you may pay periodically during the time that you own the policy.More detail concerning each mutual fund's fees and expenses is contained in the mutual fund's prospectus.Please contact us, at the telephone numbers or address on the first page of this prospectus, for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Mutual Fund Operating Expenses Total Annual Mutual Fund Operating Expenses (expenses that are deducted from the mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses) Minimum 0.27% Maximum 1.86% (1) The Premium Load will vary according to the amount of annual Target Premium and Excess Premium, and the blending of the policy component configuration you select. (2) The maximum guaranteed premium load applied to all policy components as a percentage of each Premium (whether Target Premium or Excess Premium) declines on the following schedule: Policy Year 1 2 through 5 6 and thereafter Premium Load 10% 8% 5% (3) Each policy component has a different declining premium load assessed on each Premium payment in accordance with the table listed below.The ultimate Premium Load you pay depends on your policy component configuration and whether Premium paid is Target Premium or Excess Premium. Premium Loads on Target Premium Policy Year Policy Component A Policy Component B Policy Component C Policy Component D 1 10% 10% 8% 0% 2 8% 8% 6% 0% 3 6% 6% 4% 0% 4 4% 4% 2% 0% 5 2% 2% 2% 0% 6 and thereafter 2% 2% 2% 0% Premium in excess of target is assessed a different Premium Load in accordance with the table below. Premium Loads on Excess Premium Policy Year Policy Component A Policy Component B Policy Component C Policy Component D 1 2% 2% 2% 0% 2 – 5 2% 2% 2% 0% 6 and thereafter 2% 2% 2% 0% 7 Target Premium is 100% of the maximum annual Premium allowed under the Internal Revenue Code assuming that: (i) the policy is not a modified endowment contract; (ii) the policy's death benefit is equal to the Base Specified Amount; (iii) you are paying seven level, annual Premiums; (iv) there are no premiums resulting from a Section 1035 exchange; and (v) there are no substandard underwriting ratings. (4) If we begin to charge for illustrations, you will be expected to pay the Illustration Charge by check at the time of the request.This charge will not be deducted from the policy’s Cash Value. (5) The Deferred Premium Load (maximum guaranteed and current) will vary according to the amount of aggregate Premium payments made in policy year 1, the amount of term insurance coverage purchased via the Supplemental Insurance Rider, and the policy component configurations you select. (6) Each policy component has a different deferred premium load assessed on each Premium payment in accordance with the tables listed below.The ultimate deferred premium load you pay depends on your policy component configuration and whether Premium paid is Target Premium or Excess Premium. Deferred Premium Loads on Target Premium Policy Year Policy Component A Policy Component B Policy Component C Policy Component D 1 0% 0% 0% 0% 2-5 2% 0% 0% 0% 6 and thereafter 0% 0% 0% 0% Deferred Premium Loads on Excess Premium Policy Year Policy Component A Policy Component B Policy Component C Policy Component D 1 0% 0% 0% 0% 2-5 0.5% 0% 0% 0% 6 and thereafter 0% 0% 0% 0% (7) The Cost of Insurance Charge varies according to the Insured’s age, gender (if not unisex classified), tobacco use, substandard ratings, underwriting class, the number of years from the Policy Date, the Base Specified Amount, and the elected policy component configurations.The Cost of Insurance Charge for coverage under the Supplemental Insurance Rider is different. (8) The maximum Cost of Insurance does not include substandard rated policies.For substandard rated policies, the maximum Cost of Insurance is $125.00 per $1,000 of Net Amount at Risk, taken proportionally from the Sub-Accounts and fixed account. (9) This amount may not be representative of your cost.Ask for a policy illustration for information on your cost. (10) This charge will only be assessed if you purchase this optional rider. (11) This charge is a charge assessed by us based on assets allocated to the Sub-Accounts and is in addition to any charges assessed by the mutual funds underlying the Sub-Accounts. (12) The maximum guaranteed annual rate for this charge is 1.25%, but ultimate charges assessed may be higher or lower because the charge is taken monthly rather than annually.Values in the table are listed at the annual rate. Maximum guaranteed annual and monthly rates are also shown on the Policy Data Pages.A detailed table of annual rate charges is listed in the “Sub-Account Asset Charge” sub-section of the “Policy Charges” section of this prospectus. (13) The Sub-Account Asset Charges vary according to the ratio of the Cash Value to the maximum annual Premium allowed under the Internal Revenue Code assuming that: (i) the policy is not a modified endowment contract; (ii) the policy's death benefit is equal to the Total Specified Amount; and (iii) seven level, annual Premiums are paid; (iv) there are no premiums resulting from a Section 1035 exchange; and (v) there are no substandard underwriting ratings.The current charges shown here are the highest amounts we will apply.For details, see the Base Sub-Account Asset Charge sub-section of the “Policy Charge” section of this prospectus and the Rider Sub-Account Asset Charge sub-section of the “Policy Riders and Rider Charges” section of this prospectus. (14) This charge is only assessed on the Base Specified Amount.A different charge will be applied for any Rider Specified Amount under the Supplemental Insurance Rider.For policy years 21 and later, the charge applied per $1,000 is reduced to $0.01 per $1,000 of Base Specified Amount.For Total Specified Amount in excess of $50,000, the current charge applied per $1,000 for such excess amounts is $0.01 for all policy years. (15) This charge is only assessed on the Rider Specified Amount.A different charge will be applied for any Base Specified Amount under the policy.For policy years 21 and later, the charge applied per $1,000 is reduced to $0.01 per $1,000 of Rider Specified Amount.For Total Specified Amount in excess of $50,000, the current charge applied per $1,000 for such excess amounts is $0.01 for all policy years. (16) The current and maximum guaranteed charges shown do not reflect the interest that is credited to amounts in the Policy Loan Account.When the interest charged is netted against the interest credited, the net cost of a policy loan is lower than that which is stated above. (17) The current charge is reduced in policy years 16 through 30 to 2.55% and to 2.10% policy years 31 and later. 8 Policy Investment Options You designate how your Net Premium payments are allocated among the Sub-Accounts and/or the fixed account.Allocation instructions must be in whole percentages and must be at least one percent (1%) and the sum of the allocations must equal 100%. Fixed Account Net Premium that you allocate to the fixed investment option is held in the fixed account, which is part of our general account.Except as provided in the “Exchanging the Policy” section later in this prospectus, we reserve the right to limit allocations to the fixed account to no more than 25% of the policy’s Cash Value. The general account is not subject to the same laws as the separate account and the SEC has not reviewed the disclosures in this prospectus relating to the fixed account. The general account contains all of our assets other than those in the separate accounts, and funds the fixed account.These assets are subject to our general liabilities from business operations and are used to support our insurance and annuity obligations.We bear the full investment risk for all amounts allocated to the fixed account.The amounts you allocate to the fixed account will not share in the investment performance of our general account.Rather, the investment income you earn on your allocations will be based on varying interest crediting rates that we set. We guarantee that the amounts you allocate to the fixed account will be credited interest daily at a net effective annual interest rate of no less than the interest crediting rate shown on the Policy Data Page.Interest crediting rates are set at the beginning of each calendar month, but are subject to change at any time, in our sole discretion.We will credit any interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the actual interest crediting rate may not exceed the guaranteed interest crediting rate.Interest that we credit to the fixed account may be insufficient to pay the policy’s charges. Variable Investment Options The variable investment options available under the policy are Sub-Accounts that correspond to mutual funds that are registered with the SEC.The mutual funds' registration with the SEC does not involve the SEC's supervision of the management or investment practices or policies of the mutual funds.The mutual funds listed are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies. Each Sub-Account’s assets are held separately from the assets of the other Sub-Accounts, and each Sub-Account portfolio has investment objectives and policies that are different from those of the other Sub-Accounts.The result is that each Sub-Account operates independently of the other Sub-Accounts so the income or losses of one Sub-Account will not affect the Investment Experience of any other Sub-Account.For purposes of federal securities laws, the separate account is, and will remain, fully funded at all times. The Sub-Accounts available through this policy are listed below.Appendix A contains additional information about each of the available Sub-Accounts, including its respective investment type, adviser, and expense information.For more information on the mutual funds, please refer to “Appendix A: Sub-Account Information” and/or the prospectuses for the mutual funds. AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series I Shares · AIM V.I. Capital Development Fund: Series I Shares · AIM V.I. International Growth Fund: Series I Shares AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Growth and Income Portfolio: Class A · AllianceBernstein International Value Portfolio: Class A · AllianceBernstein Small/Mid Cap Value Portfolio: Class A American Century Variable Portfolios, Inc. · American Century VP Value Fund: Class I* · American Century VP Vista Fund: Class I Baron Capital Funds Trust · Baron Capital Asset Fund: Insurance Shares BlackRock · BlackRock International Index Portfolio: Class II · BlackRock Large Cap Core V.I. Fund: Class II DWS Variable Series II · Dreman High Return Equity VIP: Class B Dreyfus · Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares · Dreyfus Variable Investment Fund – International Value Portfolio: Initial Shares Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class* · VIP Growth Portfolio: Service Class · VIP Overseas Portfolio: Service Class · VIP Contrafund® Portfolio: Service Class · VIP Investment Grade Bond Portfolio: Service Class* · VIP Mid Cap Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Franklin Small Cap Value Securities Fund: Class 2 · Templeton Foreign Securities Fund: Class 2 Janus Aspen Series · Balanced Portfolio: Service Shares · Forty Portfolio: Service Shares · Global Technology Portfolio: Service Shares Lord Abbett Series Fund, Inc. · Mid-Cap Value Portfolio: Class VC 9 Nationwide Variable Insurance Trust (“NVIT”) (formerly, Gartmore Variable Insurance Trust (“GVIT”)) · Federated NVIT High Income Bond Fund: Class I* · Gartmore NVIT Emerging Markets Fund: Class I · Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I (formerly, GVIT Small Cap Growth Fund: Class I) · Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I (formerly, GVIT Small Cap Value Fund: Class I) · Nationwide Multi-Manager NVIT Small Company Fund: Class I (formerly, GVIT Small Company Fund: Class I) · Nationwide NVIT Government Bond Fund: Class I · Nationwide NVIT Investor Destinations Funds: Class II Ø Nationwide NVIT Investor Destinations Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderate Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Ø Nationwide NVIT Investor Destinations Aggressive Fund: Class II · Nationwide NVIT Money Market Fund: Class V · NVIT Nationwideâ Fund: Class I · NVIT Mid Cap Index Fund: Class I · Van Kampen NVIT Multi Sector Bond Fund: Class I* Neuberger Berman Advisers Management Trust · AMT Regency Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Non-Service Shares PIMCO Variable Insurance Trust · All Asset Portfolio: Administrative Class · Low Duration Portfolio: Administrative Class · Real Return Portfolio: Administrative Class · Total Return Portfolio: Administrative Class Pioneer Variable Contracts Trust · Pioneer High Yield VCT Portfolio: Class I Shares* Royce Capital Fund · Royce Micro-Cap Portfolio T. Rowe Price Equity Series, Inc. · T. Rowe Price Equity Income Portfolio: Class II · T. Rowe Price New America Growth Portfolio · T. Rowe Price Personal Strategy Balanced Portfolio Van Kampen The Universal Institutional Funds, Inc. · Emerging Markets Debt Portfolio: Class I · Mid Cap Growth Portfolio: Class I · U.S. Real Estate Portfolio: Class I Van Eck Worldwide Insurance Trust · Worldwide Hard Assets Fund: Initial Class W&R Target Funds, Inc. · Growth Portfolio · Real Estate Securities Portfolio *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. Valuation of Accumulation Units We account for the value of your interest in the Sub-Accounts by using Accumulation Units.The number of Accumulation Units associated with a given Premium allocation is determined by dividing the dollar amount of Net Premium you allocated to the Sub-Account by the Accumulation Unit value for the Sub-Account, which is determined at the end of the Valuation Period that the allocation was received.The value of each Accumulation Unit varies daily based on the Investment Experience of the mutual fund in which the Sub-Account invests. On each day that the New York Stock Exchange (“NYSE”) is open, each of the mutual funds in which the Sub-Accounts invest will determine its Net Asset Value (“NAV”) per share.We use each mutual fund's NAV to calculate the daily Accumulation Unit value for the corresponding Sub-Account.Note, however, that the Accumulation Unit value will not equal the mutual fund's NAV.This daily Accumulation Unit valuation process is referred to as “pricing” the Accumulation Units. We will price Accumulation Units on any day that the NYSE is open for business.Any transaction that you submit on a day when the NYSE is closed will not be effective until the next day that the NYSE is open for business.Accordingly, we will not price Accumulation Units on these recognized holidays: ●New Year's Day ●Independence Day ●Martin Luther King, Jr. Day ●Labor Day ●Presidents’ Day ●Thanksgiving ●Good Friday ●Christmas ●Memorial Day In addition, we will not price Accumulation Units if: (1) trading on the NYSE is restricted; (2) an emergency exists making disposal or valuation of securities held in the separate account impracticable; or (3) the SEC, by order, permits a suspension or postponement for the protection of security holders. SEC rules and regulations govern when the conditions described items (2) and (3) exist. Any transactions that we receive after the close of the NYSE will be effective as of the next Valuation Period that the NYSE is open. 10 How Sub-Account Investment Experience is Determined The value of the Accumulation Units in your policy will vary daily depending on the Investment Experience of the mutual fund in which the Sub-Account invests.We account for these performance fluctuations by using a “net investment factor,” as described below, in our daily Sub-Account valuation calculations.Changes in the net investment factor may not be directly proportional to changes in the NAV of the mutual fund shares. We determine the net investment factor for each Sub-Account on each Valuation Period by dividing (a) by (b), where: (a) is the sum of: · the NAV per share of the mutual fund held in the Sub-Account as of the end of the current Valuation Period; and · the per share amount of any dividend or income distributions made by the mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); plus or minus · a per share charge or credit for any taxes reserved for as a result of the Sub-Account's investment operations if changes to the law result in a modification to the tax treatment of the separate account; and (b)is the NAV per share of the mutual fund determined as of the end of the immediately preceding Valuation Period. At the end of each Valuation Period, we determine the Sub-Account's Accumulation Unit value.The Accumulation Unit value for any Valuation Period is determined by multiplying the Accumulation Unit value as of the prior Valuation Period by the net investment factor for the Sub-Account for the current Valuation Period. Transfers Among and Between the Policy Investment Options Sub-Account Transfers Policy owners may request transfers to or from the Sub-Accounts once per valuation day, subject to the terms and conditions of the policy and the mutual funds. Neither the policies nor the mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as “market-timing” or “short-term trading”).If you intend to use an active trading strategy, you should consult your registered representative and request information on other Nationwide policies that offer mutual funds that are designed specifically to support active trading strategies. We discourage (and will take action to deter) short-term trading in this policy because the frequent movement between or among Sub-Accounts may negatively impact other investors in the policy.Short-term trading can result in: · the dilution of the value of the investors' interests in the mutual fund; · mutual fund managers taking actions that negatively impact performance (i.e., keeping a larger portion of the mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this policy from the negative impact of these practices, we have implemented, or reserve the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.We cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of Sub-Accounts that are actively traded will be adversely impacted. Policies Owned by Non-Natural Persons.For policies owned by a corporation or another legal entity, we monitor transfer activity for potentially harmful investment practices, but we do not systematically monitor the transfer instructions of individual persons.Our procedures include the review of aggregate entity-level transfers, not individual transfer instructions.It is our intention to protect the interests of all policy owners.It is possible, however, for some harmful trading to go on undetected by us.For example, in some instances, an entity may make transfers based on the instructions of multiple parties such as employees, partners, or other affiliated persons based on those persons participation in entity sponsored programs.We do not systematically monitor the transfer instructions of these individual persons.We monitor aggregate trades among the Sub-Accounts for frequency, pattern, and size.If two or more transfer events are submitted within a 30-day period, we may impose conditions on your ability to submit trades.These restrictions include revoking your privilege to make trades by any means other than written communication submitted via U.S. mail for a 12-month period. Other Restrictions.We reserve the right to refuse, restrict or limit transfer requests, or take any other action we deem necessary, in order to protect policy owners and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some policy owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by us to constitute harmful trading practices, may be restricted. 11 In addition, we may add new underlying mutual funds, or new share classes of currently available underlying mutual funds, that assess short-term trading fees.In the case of new share class additions, your subsequent allocations may be limited to that new share class.Short-term trading fees are a charge assessed by an underlying mutual fund when you transfer out of a Sub-Account before the end of a stated period.These fees will only apply to Sub-Accounts corresponding to underlying mutual funds that impose such a charge.The underlying mutual fund intends short-term trading fees to compensate the fund and its shareholders for the negative impact on fund performance that may result from disruptive trading practices, including frequent trading and short-term trading (market timing) strategies.The fees are not intended to adversely impact policy owners not engaged in such strategies.The separate account will collect the short-term trading fees at the time of the transfer by reducing the policy owner’s Sub-Account value.We will remit all such fees to the underlying mutual fund. Any restrictions that we implement will be applied consistently and uniformly.In the event a restriction we impose results in a transfer request being rejected, we will notify you that your transfer request has been rejected.If a short-term trading fee is assessed on your transfer, we will provide you a confirmation of the amount of the fee assessed. Underlying Mutual Fund Restrictions and Prohibitions.Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the underlying mutual funds upon their request.In addition, we are required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.We and any affected policy owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by us, we will keep any affected policy owner in their current underlying mutual fund allocation. Fixed Account Transfers Prior to the policy’s Maturity Date, you may make transfers involving the fixed account subject to the limits below, without penalty or adjustment.These transfers will be in dollars.We reserve the right to limit the frequency of transfers involving the fixed account. Transfers to the Fixed Account.Except as provided in the “Exchanging the Policy” section later in this prospectus for transfers tothe fixed account, we reserve the right to refuse any transfer to the fixed account if after such transfer, the fixed account would comprise more than 25% of the policy’s Cash Value. Transfers from the Fixed Account.On transfers fromthe fixed account, we reserve the right to limit: (1) the amount you can transfer from the fixed account to the Sub-Account(s) to the greater of: (a) 15% of that portion of the Cash Value attributable to the fixed account as of the end of the previous policy year; or (b) 120% of the amount transferred from the fixed account during the previous policy year; and (2) the number of transfers to one during any ninety day period. Submitting a Transfer Request You can submit transfer requests in writing to our Home Office via first class U.S. mail. Our contact information is on the first page of this prospectus.When we have received your transfer request we will process it at the end of the current Valuation Period.This is when the Accumulation Unit value will be next determined.We may also allow you to use other methods of communication, subject to limitations. In instances of disruptive trading that we may determine, or may have already determined to be harmful to policy owners, we will, through the use of appropriate means available to us, attempt to curtail or limit the disruptive trading.If your trading activities, or those of a third party acting on your behalf, constitute disruptive trading, we will not limit your ability to initiate the trades as provided in your policy; however, we may limit your means for making a transfer or take other action we deem necessary to protect the interests of those investing in the affected Sub-Accounts.Please see “Sub-Account Transfers” earlier in this prospectus. We will use reasonable procedures to confirm that transfer instructions are genuine and will not be liable for following instructions that we reasonably determine to be genuine. Any computer system or telephone can experience slowdowns or outages that could delay or prevent our ability to process your request.Although we have taken precautions to help our systems handle heavy usage, we cannot promise complete reliability under all circumstances.If you are experiencing problems, please make your transfer request in writing. 12 The Policy Generally The policy is a legal contract.It will comprise and be evidenced by: a written contract; any Riders; any endorsements; the Policy Data Page(s); and the application, including any supplemental application.We will consider the statements you make in the application as representations, and we will rely on them as being true and complete.However, we will not void the policy or deny a claim unless a statement is a material misrepresentation.If you make an error or misstatement on the application, we will adjust the Death Benefit (including the Supplemental Insurance Rider Death Benefit, if applicable) and Cash Value accordingly. Any modification (or waiver) of our rights or requirements under the policy must be in writing and signed by our president and corporate secretary.No agent may bind us by making any promise not contained in the policy. We may modify the policy, our operations, or the separate account’s operations to meet the requirements of any law (or regulation issued by a government agency) to which the policy, our company, or the separate account is subject.We may modify the policy to assure that it continues to qualify as a life insurance contract under the federal tax laws.We will notify you of all modifications and we will make appropriate endorsements to the policy. The policy is nonparticipating, meaning that we will not be contributing any operating profits or surplus earnings toward the policy Proceeds. To the extent permitted by law, policy benefits are not subject to any legal process on the part of a third-party for the payment of any claim, and no right or benefit will be subject to the claims of creditors (except as may be provided by assignment). In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide will implement procedures designed to prevent policies described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. Policy Owner and Beneficiaries Policy Owner.The policy belongs to the Owner named in the application or as a result of a valid assignment.The Owner must be: (i) a corporation; or (ii) a legal entity established by a corporation.The Insured is the person named in the application.The Owner must have an insurable interest in the Insured up to the full amount of coverage.Otherwise, this policy will not qualify as life insurance under applicable state and federal tax law.You should consult with a qualified adviser when determining the amount of coverage and before taking any action to increase the amount of coverage to ensure that you maintain a sufficient insurable interest. The Owner may exercise all policy rights and options while the Insured is alive and may change the policy to the extent permitted by its terms. You may name a different policy owner (while the Insured is alive) by submitting a written request satisfactory to us to our Home Office.Any such change request will become effective as of the date signed.However, it will not affect any payment made or action taken by us before the change was recorded by us.There may be adverse tax consequences to changing parties of the policy.We reserve the right to modify the Enhancement Benefit if a new Owner is named. Beneficiaries.The principal right of a Beneficiary is to receive the Death Benefit upon the Insured's death.You designate the Beneficiary(ies) in the application for the policy.As long as the Insured is alive, you may: name more than one Beneficiary, designate primary and contingent Beneficiaries, and change or add Beneficiaries. If a primary Beneficiary dies before the Insured, we will pay the Death Benefit to any surviving primary Beneficiaries.Unless you specify otherwise, we will pay multiple primary Beneficiaries in equal shares.A contingent Beneficiary will become the primary Beneficiary if all primary Beneficiaries die before the Insured and before any Proceeds become payable.You may name more than one contingent Beneficiary.Unless you specify otherwise, we will also pay multiple contingent Beneficiaries in equal shares.If no Beneficiary or contingent Beneficiary is alive upon the Insured’s death, we will pay the Death Benefit to you. To change or add Beneficiaries, you must submit a written request to us at our Home Office.A change request is effective as of the date we record it. We may also require that you send us your policy for endorsement before we record the change. 13 Purchasing a Policy The policy is available for Insureds between the ages of 18 and 79 (ages may vary in your state).To purchase the policy, you must submit to us a completed application and the minimum initial Premium payment as stated on the Policy Data Page. We must receive evidence of insurability that satisfies our underwriting standards (this may require a medical examination) before we will issue a policy.Because this is Corporate Owned Variable Universal Life Insurance, we may also underwrite at a corporate level to determine whether or not the risks and expenses associated with the insurance applied for (including policy component configurations) is appropriate for us to assume in placing the policy.We can provide you with the details of our underwriting standards.We reserve the right to reject an application for any reason permitted by law.Specifically, if we have previously issued you policies that have aggregate scheduled annual premiums in excess of $15 million, we reserve the right to refuse to issue an additional policy to you.Additionally, we reserve the right to modify our underwriting standards on a prospective basis to newly issued policies at any time. The minimum initial Total Specified Amount in most states is $50,000.We reserve the right to modify the minimum Total Specified Amount on a prospective basis to newly issued policies at any time. Initial Premium Payment:The initial Premium payment is due on the Policy Date.Any due and unpaid policy charges will be subtracted from the initial Premium payment.Insurance coverage will not be effective until the initial Premium is paid, even if the Policy Date precedes the date the initial Premium is paid.You may pay the initial Premium to our Home Office or to our authorized representative.The minimum initial Premium payment is shown on the Policy Data Page.The initial Premium payment will not be applied to the policy until the underwriting process is complete. The amount of your required minimum initial Premium payment will depend on the following factors: the initial Total Specified Amount, Death Benefit option elected, any Riders elected, the policy component allocation you select, the Insured's age, health, and activities. Depending on the right to examine law of the state in which you live, initial Net Premium designated to be allocated to the Sub-Accounts may not be so allocated immediately upon our receipt.(Any initial Net Premium designated to be allocated to the fixed account will be so allocated immediately upon receipt.)If you live in a state that requires us to refund the initial Premium upon exercise of the free-look provision, we will hold all of the initial Net Premium designated to be allocated to the Sub-Accounts in the available money market Sub-Account or in the fixed account until the free-look period expires.At the expiration of the free-look period, we will transfer the amount designated to be allocated to the Sub-Accounts to the Sub-Accounts based on the allocation instructions in effect at the time of the transfer.If you live in a state that requires us to refund the Cash Value upon exercise of the free-look provision, we will allocate all of the initial Net Premium to the available money market Sub-Account.On the next Valuation Period, we will allocate all of the Cash Value to the designated Sub-Accounts based on the allocation instructions in effect at that time. Insurance Coverage Effective Date:Unless your policy is issued pursuant to an exchange under Section 1035 of the Code, issuance of full insurance coverage occurs on the latest of: · the date we certify that the complete application materials have been submitted by the Owner and the underwriting conditions have been satisfied; or · the Policy Date; or · the date the initial Premium is received at our Home Office. If your policy is issued as a result of an exchange under Section 1035 of the Code, issuance of full insurance coverage occurs on the later of: · the date the insurance carrier of the exchanged policy authorizes payment of such policy’s proceeds to us; or · the date we certify that the complete application materials have been submitted and the underwriting conditions have been satisfied, provided there is sufficient Premium to pay policy charges for at least 3 months. We have the right to reject any application for insurance; in which case we will return your Premium within 2 business days of the date we make the decision to reject your application. With respect to policy reinstatement, the effective date of coverage will be the monthly anniversary of the Policy Date on or next following the date we approve the reinstatement.With respect to Base Specified Amount or Rider Specified Amount increases, an approved increase will have an effective date of the monthly anniversary of the Policy Date on or next following the date we approve the supplemental application unless you request, and we approve a different date.With respect to any decrease in coverage, the effective date of coverage will be the monthly anniversary of the Policy Date that falls on or next following the date we receive your request. Insurance coverage will end upon the occurrence of any of the following: you request in writing to terminate coverage, the Insured dies, we pay the Maturity Proceeds, the Grace Period ends, or you surrender the policy in full. 14 Right to Cancel (Examination Right) You may cancel your policy during the free-look period.The free-look period expires on the latest of: (i) 10 days after you receive the policy (or longer if required by state law); (ii) 45 days after you sign the application for this policy; or (iii) 10 days after we deliver to you a “Notice of Withdrawal Right.”If you decide to cancel the policy during the free-look period, return the policy to the sales representative who sold it to you or return it to us at our Home Office along with your written cancellation request.If we do not receive your policy at our Home Office on the close of business on the date the free-look period expires, you will not be allowed to cancel your policy free of charge.Within 7 days, we will refund the amount prescribed by the law of the state in which we issued the policy.This amount will be Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value.If the policy is canceled, we will treat the policy as if it was never issued. Premium Payments This policy does not require a payment of a scheduled Premium amount to keep it In Force.It will remain In Force as long as the conditions that cause a policy to Lapse do not exist.If you decide to make a subsequent Premium payment, you must send it to our Home Office.Each Premium payment must be at least $25.We will furnish Premium payment receipts. You may make additional Premium payments at any time while the policy is In Force, subject to the following: · We may require satisfactory evidence of insurability before accepting any additional Premium payment that results in an increase in the policy’s Net Amount At Risk. · We will refund Premium payments that exceed the applicable premium limit established by the IRS to qualify the policy as a contract for life insurance. We will monitor Premiums paid and will notify you when the policy is in jeopardy of becoming a modified endowment contract. Premium payments will be allocated according to the allocation instructions in effect at the time the Premium is received. Cash Value The Cash Value of the policy is not guaranteed.The Cash Value will vary depending on how you allocate your Net Premium.Amounts allocated to the fixed account and Policy Loan Account vary based on the daily crediting of interest to those accounts.Amounts allocated to the Sub-Accounts vary daily based on the Investment Experience.The Cash Value will also vary because we deduct the policy's periodic charges from it, as described below.So, if the policy's Cash Value is part of the Death Benefit option you have chosen, then your Death Benefit will fluctuate. We compute the Cash Value of your policy by adding the following values: 1. Accumulation Unit values resulting from the Net Premium you have allocated to the fixed investment option: 2. amounts held in the Policy Loan Account; and 3. Accumulation Unit values resulting from Net Premium you have allocated to the Sub-Accounts. In the event of surrender of your policy, the value of the Policy Loan Account on the date of surrender will be subtracted from Cash Value. We will determine the value of the assets in the Sub-Accounts at the end of each Valuation Period.We will determine your Cash Value at least monthly. To determine the number of Accumulation Units credited to each Sub-Account, we divide the net amount you allocate to the Sub-Account by the Accumulation Unit value for the Sub-Account (using the next Valuation Period following when we receive the Premium). If you surrender part or all of the policy, we will deduct a number of Accumulation Units from the Sub-Accounts and, if necessary, an amount from the fixed account that corresponds to the surrendered amount.Thus, your policy’s Cash Value will be reduced by the surrendered amount. Similarly, when we assess certain charges or deductions, a number of Accumulation Units from the Sub-Accounts and an amount from the fixed account that corresponds with the charge or deduction will be deducted from the Cash Value.Unless you direct otherwise, we make these deductions in the same proportion that your interests in the Sub-Accounts and the fixed account bear to the policy’s Cash Value. The Cash Value in the fixed account and the Policy Loan Account are credited with interest daily at the guaranteed minimum annual effective rate stated on the Policy Data Page.We may decide to credit interest in excess of the guaranteed minimum annual effective rate.Upon request, we will inform you of the current applicable rates for each account. On any date during the policy year, the Cash Value equals the Cash Value on the preceding Valuation Period, plus any Net Premium applied since the previous Valuation Period, minus any monthly deductions for policy charges, plus or minus any Investment Experience, and minus any partial surrenders. 15 The Cash Value will be impacted by the monthly deductions.For each month, beginning on the Policy Date, the monthly deductions shall be calculated as: 1. Sub-Account Asset Charge; plus 2. Administrative Charge; plus 3. Base Specified Amount Charge, plus 4. Deferred Premium Load (only applied during years 2 through 5 to the monthly deduction associated with the Policy Anniversary in those years); plus 5. the monthly cost of any additional benefits provided by any Riders; plus 6. Base Policy Cost of Insurance. Enhancement Benefit An Enhancement Benefit is included in the policy and is added to the Cash Value when there is a complete surrender of the policy but is not applied to 1035 exchanges, policy loans and partial surrenders.The Enhancement Benefit is essentially a partial return of policy charges assessed.In no event will the Enhancement Benefit exceed the sum of all charges assessed on the policy. The purpose of the Enhancement Benefit is to allow the policy during earlier years to more closely track the corporate liability it is intended to off-set.This is accomplished by lowering the cost associated with a surrender in early policy years. The minimum Enhancement Benefit available in policy year 1 equals 0.10% of Premium in policy year 1.The Enhancement Benefit will vary based on the following: · gender (if not unisex classified) of the Insured; · the elapsed time since the Policy Date; · Investment Experience; · the first year’s charges assessed to the policy; · the policy component configurations you select; · the pattern of renewal Premium payments you make. The Enhancement Benefit may increase or decrease by policy year, but it is designed to decline to zero at the end of its scheduled duration, which is ten (10) years.If the Supplemental Insurance Rider is in effect, the Enhancement Benefit is reduced .The Supplemental Insurance Rider reduces the Enhancement Benefit because the lower charges associated with the Rider result in less of an enhancement required to off-set early policy year costs associated with surrender. The Enhancement Benefit is paid from our General Account at the time the policy is completely surrendered.We reserve the right to postpone payment of the Enhancement Benefit for up to six (6) months from the date of your surrender request. Changing the Amount of Base Policy Insurance Coverage You may request to change the Base Specified Amount.Changes to the Base Specified Amount will typically alter the Death Benefit.For more information, see “Changes in the Death Benefit Option,” beginning on page 31. Changes may result in additional charges.We reserve the right to limit the number of changes to the Base Specified Amount to one (1) each policy year. Increases.To increase the Base Specified Amount, you must submit a written request to our Home Office and you must provide us with evidence of insurability that satisfies our underwriting standards.In most instances we do not medically underwrite, but we will medically underwrite under certain circumstances, such as a request for a large increase in Base Specified Amount.Any request to increase the Base Specified Amount must be for at least $10,000 and the Base Specified Amount after the increase may not exceed the Maximum Death Benefit.We always apply requests to increase Base Specified Amount in proportion it bears to Total Specified Amount.This means if you have the Supplemental Insurance Rider, all increases will be done proportionally between your Base Specified Amount and Rider Specified Amount.You may not elect how to allocate increases in Total Specified Amount after the Policy Date.The Insured must be between 18 and 79 years old at the time of the request and after the increase, the Cash Surrender Value must be sufficient to keep the policy In Force for at least 3 months.An increase in the Base Specified Amount may cause an increase in the Net Amount At Risk.Because the Cost of Insurance Charge is based on the Net Amount At Risk, and because there will be a separate cost of insurance rate for the increase, this will usually cause the policy's Cost of Insurance Charge to increase.An increase in Base Specified Amount may require you to make larger or additional Premium payments in order to avoid Lapsing the policy.Increases will be allocated among the policy components in the same manner as the most recent increase (in the absence thereof, in accordance with the original policy), unless an alternative allocation is specifically requested and approved by us.Approved increases to the Base Specified Amount will become effective on the next monthly anniversary of the Policy Date after we approve the supplemental application unless you request, and we approve, a different date. 16 Decreases.You may request to decrease the Base Specified Amount at any time after the first policy year.We apply Base Specified Amount decreases to the most recent Base Specified Amount increase, and continue applying the decrease backwards, ending with the original Base Specified Amount.The decreases will be applied in the same allocation of policy components that exists in the insurance being decreased, unless an alternative allocation is specifically requested and approved by us.Decreases to the Base Specified Amount may decrease the Base Policy Cost of Insurance Charges and the Base Specified Amount Charges, depending on the Death Benefit option elected and the amount of the Cash Value. We will deny any request to reduce the Base Specified Amount below the minimum Total Specified Amount shown on the Policy Data Page.We will also deny any request that would disqualify the policy as a contract for life insurance.To decrease the Base Specified Amount, you must submit a request to our Home Office. The Minimum Required Death Benefit The policy has a Minimum Required Death Benefit.The Minimum Required Death Benefit is the lowest Death Benefit that will qualify the policy as life insurance under Section 7702 of the Code. The tax tests for life insurance generally require that the policy have a significant element of life insurance and not be primarily an investment vehicle.At the time we issue the policy, you irrevocably elect one of the following tests to qualify the policy as life insurance under Section 7702 of the Code: · the cash value accumulation test; or · the guideline premium/cash value corridor test. The cash value accumulation test will always result in a Death Benefit that is lower in the early years and higher in the later years when compared to the guideline premium/cash value corridor test.The guideline premium/cash value corridor test tends to produce a more favorable return if you are paying three or fewer premiums.If you pay Premium in excess of the 7 pay Premium in a given year, then it could cause the policy to become a modified endowment contract.If you do not elect a test, we will assume that you intended to elect the cash value accumulation test. The cash value accumulation test determines the Minimum Required Death Benefit by multiplying the Cash Value by a percentage described in the federal tax regulations.The percentages depend upon the Insured's age, gender (if not unisex classified) and underwriting classification.Under the cash value accumulation test, there is no limit to the amount that may be paid in Premiums as long as there is sufficient Death Benefit in relation to the Cash Value at all times. The guideline premium/cash value corridor test determines the Minimum Required Death Benefit by comparing the Death Benefit to an applicable percentage of the Cash Value.These percentages are set out in the Code, but the percentage varies only by the Attained Age of the Insured. Regardless of which test you elect, we will monitor compliance to ensure that the policy meets the statutory definition of life insurance for federal tax purposes.As a result, the Death Benefit payable under the policy should be excludable from gross income of the Beneficiary for federal income tax purposes.We may refuse additional Premium payments or return Premium payments to you so that the policy continues to meet the Code's definition of life insurance. Exchanging the Policy At any time within the first 24 months of coverage from the Policy Date, you have a right to irrevocably elect to transfer 100% of the policy's Cash Value to the fixed account, irrespective of our right to limit transfers to the fixed account.After this election, your policy will no longer participate in the Investment Experience of the Sub-Accounts.Rather, the policy's Cash Value will be credited with the fixed account's interest rate.To invoke this right, you must submit your request to our Home Office on our specified forms. In addition to your right to transfer the policy’s Cash Value to the fixed account, you also have the right to exchange the policy for another policy issued by us that is not a variable insurance policy.To make an exchange with us you will surrender this policy and use its Cash Surrender Value to purchase the new policy we underwrite on the Insured’s life, subject to: (i) our approval; (ii) our right to not permit an exchange for 24 months after the policy is issued; (iii) the Insured (a) satisfies our underwriting standards of insurability and (b) you pay all costs associated with the exchange.You may transfer Indebtedness to the new policy. To invoke this right, you must submit your exchange request to our Home Office on our specified forms.The policy must be In Force and not in a Grace Period.The exchange may have tax consequences.The new policy will take effect on the exchange date only if the Insured is alive.This policy will terminate when the new policy takes effect. 17 Terminating the Policy There are several ways that the policy can terminate.All coverage under your policy will terminate when any one of the following events occurs: · we receive your written request to our Home Office to terminate coverage; · the Insured dies; · the Insured is alive on the Maturity Date (and you elect not to extend the Maturity Date); · the policy Lapses; or · you surrender the policy for its Cash Surrender Value (which may result in adverse tax consequences). Assigning the Policy You may assign any or all rights under the policy while the Insured is alive.If you do, your Beneficiary’s interest will be subject to the person(s)/entity(ies) to whom you have assigned such rights.Your assignment must be in a form satisfactory to us and must be recorded at our Home Office before it will become effective.Your assignment will be subject to any outstanding Indebtedness.If the assignment qualifies as an exchange under Section 1035 of the Code, there shall be no Enhancement Benefit applied.An assignment is effective as of the date we record it.We shall not be responsible for the sufficiency or validity of any assignment. Reports and Illustrations We will send you transaction confirmations.We will also send you an annual report that shows: · the Total Specified Amount; · Premiums paid; · all charges since the last report; · the current Cash Value; · the Cash Surrender Value; and · Indebtedness. The report will also include any other information required by laws and regulations, both federal and state.We will send these reports to the address you provide on the application unless directed otherwise.At any time, you may ask for an illustration of future benefits and values under the policy.We reserve the right to assess a charge for illustrations. You may receive information faster from us and reduce the amount of mail you receive by signing up for our eDelivery program.We will notify you by e-mail when important documents, like statements and prospectuses, are ready for you to view, print, or download from our secure server.If you would like to choose this option, go to nationwide.com/login. Policy Charges We will take deductions from Premium payments and/or the Cash Value, as applicable, to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.We may generate a profit from any of the charges assessed under the policy.We begin to deduct monthly charges from your policy's Cash Value on the Policy Date.If you have a policy loan, a complete description of how interest credited and charged results in costs to you is described in the Policy Loans section of this prospectus. The charges reflect the costs and risks associated with your policy. Each Insured is assigned to an underwriting class based upon his/her age, gender (if not unisex classified), smoker status, type of evidence of insurability, and insurability status.In evaluating and underwriting the corporate or legal entity purchasing the Policy, and setting cost of insurance charges, we may take into account several factors, including the purpose for which the Policy is being purchased, the anticipated amount and timing of Premium payments, and the expected asset persistency. We offer several charge structures, or "policy components," which can be selected and blended—i.e., you may elect to apply 100% of your Total Specified Amount to a single policy component, or apply portions (totaling 100%) of your Total Specified Amount to one or more policy components.The policy components permit policy purchasers to determine how to allocate policy charges (including charges for distribution expenses) over the life of the policy.(For information about the compensation arrangements with broker-dealer firms that sell the Policy, please refer to the Distribution, Promotional, and Sales Expenses section of this prospectus.)Certain policy components rely on premium loads to cover expenses, while others prefer to rely on periodic charges that spread expenses over the years.Different policy components consist of different patterns of current policy charges. 18 · Policy Component A calls for the greatest apportionment of charges on the front-end.This policy component includes a Premium Load that declines over the first 5 policy years, as well as a Deferred Premium Load that is assessed in policy years 2-5 and is based on Premium paid in the first policy year.The aggregate current monthly charges (i.e., the cost of insurance charge, the specified amount charge, and the sub-account asset charge) under this policy component are lower than those for Policy Components B and C during the first four policy years, and lower than those for Policy Component D in all policy years. · Policy Component B includes a Premium Load that declines over the first 5 policy years, but does not include a Deferred Premium Load.The aggregate current monthly charges are:lower than those for Policy Component A after the first four policy years; lower than those for Policy Component C after the first ten policy years; and lower than those for Policy Component D in all policy years. · Policy Component C apportions charges on the front-end to a lesser extent than under either Policy Component A or B:the Premium Load is at a lower, declining rate and for a shorter duration (i.e., for four rather than five years).The aggregate current monthly charges are higher than those for Policy Component B during the first ten policy years, and similar thereafter.The aggregate current monthly charges are higher than those for Policy Component A during the first four policy years, and similar thereafter.The aggregate current monthly charges are lower than those for Policy Component D in all years. · Policy Component D has no Premium Load—either front-end or deferred.The aggregate current monthly charges under this policy component are always higher than those under Policy Components A, B, and C. The charges assessed under your policy will depend upon the policy component configurations you select for your Total Specified Amount, and whether you elect coverage under the Supplemental Insurance Rider.Generally, if you choose to purchase coverage under the Supplemental Insurance Rider, and concurrently reduce the Base Specified Amount by an off-setting amount, some of the charges associated with your policy will be lower because the charges under the rider are generally lower than those available under a base policy (i.e., a policy without any riders). (For more information about the benefits and operation of the Supplemental Insurance Rider, see the Policy Riders and Rider Charges section of this prospectus.)Depending on the actual amount and timing of Premium payments and Investment Experience, at any point in time, the Cash Value and death benefit associated with one policy component may turn out to be less favorable than they would have been if another component had been selected.While we reserve the right to change the pattern of charges under a policy component at any time, the levels of charges associated with each policy component will never exceed the maximum charges in the Periodic Charges Other Than Mutual Fund Operating Expenses table in the Summary: Fee Tables section of this prospectus. When you submit your application to purchase the policy, you select a policy component configuration to apply to your Base Specified Amount—for example, you might elect to apply 25% of your Base Specified Amount to each policy component, or 50% to Policy Component B and 50% to Policy Component D.This selection of policy component configurations determines how we weight the current policy charges to calculate the amount of each charge that you pay.In other words, the charge that you pay is a proportional blending of the charges associated with each of the policy components that apply to your Total Specified Amount.For example, if you elect to apply 25% of your Base Specified Amount to each policy component, then we would add 25% of the Premium Load for each policy component to determine the amount of Premium Load you would pay; we would follow the same procedure to determine the Deferred Premium Load or the monthly policy charges that you would pay under that policy component configuration.Similarly, if you elect to apply 50% of your Base Specified Amount to Policy Component B and 50% to Policy Component D, then we would add 50% of the Premium Load for Policy Component B to 50% of the Premium Load for Policy Component D to determine the amount of Premium Load you would pay, and we would follow the same procedure to determine the Deferred Premium Load or the monthly policy charges that you would pay under that policy component configuration.See Appendix C to this prospectus for examples showing how the amount and timing of charges under the Policy vary under the different policy components, and how those charges are "blended" when you elect the Supplemental Insurance Rider and/or apply portions of your Total Specified Amount (i.e., Base Specified Amount plus Rider Specified Amount) to one or more policy components. We underwrite the corporate purchaserand we may reject applications with certain policy componentconfiguations based on:(1) the amount of overall expenses under the policy and the timing of the allocation of those expenses over the life of the policy;(2) the anticipated amount and timing of Premium payments; and (3) the expected asset persistency based on the purpose for which the corporation/entity is purchasing the policy.Any rejection of an application with certain policy component configuations is based on whether we can assume expenses and risks based on our assessement of the corporate purchaser and the preceding factors.Our underwriting policies are available upon request.Once the policy has been issued, changes to the policy component configurations are permitted only with our approval.Your chosen policy component configuration is documented on the Policy Data Page. This policy is complex.The amount of charges assessed under your policy will depend upon policy component configuration(s) applied to your policy, and whether you elect the Supplemental Insurance Rider.Your registered representative can provide you with illustrations showing the results of various policy component allocation configurations and the benefits/detriments of electing available riders.By comparing and discussing the various scenarios with your registered representative, he or she can answer any questions you have and help you to identify the policy component configuration(s) that is/are consistent with your objectives. 19 Premium Load We deduct a Premium Load from each Premium payment to partially reimburse us for our sales expenses and premium taxes, and certain actual expensesincluding acquisition costs.The Premium Load also provides revenue to compensate us for assuming risks associated with the policy, and revenue that may be a profit to us.In your policy, this charge is referred to as the “Percentage of Premium Charge.”The Premium Load applicable to your policy depends on the policy component configurations you select, the number of years since the Policy Date, the amount of annual Premium, and the amount of term insurance coverage you purchased via the Supplemental Insurance Rider. We divide each Premium payment into contributions towards Target Premium and Excess Premium.Target Premium is an annual premium based on the specified amount under the base policy (i.e., the policy without any riders) and the Insured's age and underwriting class.A portion of each Premium payment is considered a contribution towards Target Premium until the total of such contributions in a policy year equals the Target Premium.The portion considered a contribution towards Target Premium is equal to the Premium payment multiplied by the ratio of the Base Specified Amount to the Total Specified Amount. The portion of each premium payment that exceeds the Target Premium is Excess Premium. The chart below shows the current Premium Loads on Target Premium and Excess Premium that are assessed under each policy component. See Appendix C to this prospectus for examples showing how Premium Loads are assessed. Premium Loads on Target and Excess Premium Policy Year 1 2 3 4 5 and thereafter Target Excess Target Excess Target Excess Target Excess Target Excess Policy Component A 10% 2% 8% 2% 6% 2% 4% 2% 2% 2% Policy Component B 10% 2% 8% 2% 6% 2% 4% 2% 2% 2% Policy Component C 8% 2% 6% 2% 4% 2% 2% 2% 2% 2% Policy Component D 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% The Premium Load that you pay is determined by multiplying the Premium payment by the weighted average (i.e., a proportional blending)of the Premium Loads for each policy component based on the policy component configuration(s) that you have selected. We treat each increase in the Base Specified Amount asnew coverage, with the Premium Load attributable to the increase determined as if it is part of a newly issued policy. Deferred Premium Load We deduct a Deferred Premium Load from the Cash Value to partially compensate us for our sales expenses and premium taxes.This charge also may provide revenue to compensate us for assuming risks associated with the policy, and revenue that may be a profit to us.In your policy, this charge is referred to as the “Deferred Percentage of Premium Charge.”The Deferred Premium Load applicable to your policy depends on the aggregate Premium payments made to the policy in the first policy year, the policy component configuration(s) you select, and the amount of term insurance coverage you purchased via the Supplemental Insurance Rider.Currently, we deduct the Deferred Premium Load only under Policy Component A, on the anniversary of the Policy Date in policy years 2 through 5, and the chargeis taken proportionally from your Sub-Account allocations and the fixed account.This charge is in addition to the Premium Load assessed in those years, and is assessed regardless of whether any Premium is paid in those years. The amount of Deferred Premium Load that you pay depends on the classification of your Premium payment(s) as contributing towards Target Premium or Excess Premium, and the policy component configuration(s) you select.The chart below shows the current Deferred Premium Loads on Target Premium and Excess Premium that are assessed under each policy component. 20 Deferred Premium Loads on Target and Excess Premium Policy Year 1 2-5 6 and thereafter Target Excess Target Excess Target Excess Deferred Premium Load: Policy Component A 0% 0% 2% 0.5% 0% 0% Deferred Premium Load: Policy Component B 0% 0% 0% 0% 0% 0% Deferred Premium Load: Policy Component C 0% 0% 0% 0% 0% 0% Deferred Premium Load: Policy Component D 0% 0% 0% 0% 0% 0% The Deferred Premium Load is determined by multiplying the Premium payment by the weighted average (i.e., a proportional blending) of the Deferred Premium Loads for each policy component, based on the policy component configuration(s) that you have selected.The Deferred Premium Load currently is (and is guaranteed never to exceed) 2% of aggregate Premium payments made in policy year 1. Base Policy Cost of Insurance We deduct a Cost of Insurance Charge from the policy's Cash Value on the Policy Date and on each monthly anniversary of the Policy Date to compensate us for providing expected mortality benefits, and to reimburse us for certain actual expenses, including acquisition costs and state and federal taxes.This charge also provides revenue to compensate us for assuming certain risks associated with the policy, and revenue that may be profit to us.The Cost of Insurance Charge is the product of the Net Amount At Risk and the cost of insurance rate.The cost of insurance rate will vary by the Insured’s age, gender (if not unisex classified), tobacco use, substandard ratings, and underwriting class, the number of years from the Policy Date, and the policy component configuration(s) you select.The cost of insurance rates are based on our expectations as to future mortality, investment earnings, persistency, expenses, and taxes.The Base Policy Cost of Insurance Charge that you pay is determined by multiplying the Base Policy Net Amount At Risk by the weighted average (i.e., a proportional blending)of the cost of insurance rates for each policy component based on the policy component configuration(s) that you have selected.There may be a separate cost of insurance rate for the initial Base Specified Amount and any Base Specified Amount increase.The cost of insurance rates will never be greater than those shown on the Policy Data Page. We will uniformly apply any change in cost of insurance rates for Insureds of the same age, underwriting class and any substandard ratings, selected policy component configurations, and In Force policy duration.If a change in the cost of insurance rates causes the amount of your Cost of Insurance Charge to increase, your policy’s Cash Value could decrease.If a change in the cost of insurance rates causes ayour Cost of Insurance Charge to decrease, your policy's Cash Value could increase. We may underwrite your policy on a non-medical basis that may result in a higher Cost of Insurance Charge.Non-medical underwriting means that a physical examination to obtain medical information on the proposed Insured is not required to issue the policy.The higher Cost of Insurance Charge would compensate us for assuming additional mortality risk as a result of issuing without the information that results from medical underwriting.The result is that healthy individuals will subsidize less healthy individuals because there is no medical underwriting, which typically results in lower cost of insurance rates being applied to fully underwritten policies.If you were to purchase one of our policies that is medically underwritten and you are healthy, your cost of insurance rates would be lower. The Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. Sub-Account Asset Charge We deduct aSub-Account Asset Charge from the policy's Cash Value allocated to the Sub-Accounts on each monthly anniversary of the Policy Date to compensate us for certain actual expenses, including acquisitions costs and premium taxes.This charge also provides revenues to compensate us for assuming certain risks associated with the policy, and revenues that may be profit to us.In your policy, this charge is referred to as the “Monthly Variable Sub-Account Asset Charge.” The Sub-Account Asset Charge will be deducted proportionally from your Sub-Account allocations on each monthly anniversary of the Policy Date.The Sub-Account Asset Charge applicable to your policy depends on the policy component configuration(s) you select, the amount of your Cash Value, and whether there is any specified amount attributable to the Supplemental Insurance Rider. We determine this charge for the base policy by multiplying your Cash Value allocated to the Sub-Accounts by the weighted average (i.e., a proportional blending) of the Sub-Account Asset factors for each policy component, based on the policy component configuration(s) that you have selected.(Different Sub-Account Asset factors apply to the Rider.Information on Sub-Account Asset Charges associated with the Supplemental Insurance Rider is provided under Policy Riders and Rider Charges section below.)We assess this charge in addition to any charges assessed by the mutual funds underlying the Sub-Accounts. 21 The Sub-Account Asset Charge applicable to your policy depends on the policy component configuration(s) you select.The table below shows the current Sub-Account Asset Factors (presented as an annual rate) for policy components for the Base Specified Amount.(See the Policy Riders and Rider Charges section of this prospectus for the Sub-Account Asset Factor associated with the Supplemental Insurance Rider.) Current Base Policy Sub-Account Asset Factors (shown as an annual rate)1 Ratio of Cash Value to 7-Pay Premium2 (on a monthly anniversary) Policy Component A Policy Component B Policy Component C Policy Component D Under 125% 0.30% 0.25% 0.25% 0.60% 125% -249% 0.26% 0.23% 0.23% 0.55% 250% -374% 0.22% 0.20% 0.20% 0.50% 375% -499% 0.19% 0.18% 0.18% 0.46% 500% -649% 0.17% 0.16% 0.16% 0.42% 650% -799% 0.15% 0.14% 0.14% 0.38% 800% -999% 0.13% 0.13% 0.13% 0.35% 1000% - 1299% 0.11% 0.11% 0.11% 0.33% 1300% - 1599% 0.10% 0.10% 0.10% 0.31% 1600% - 1999% 0.09% 0.09% 0.09% 0.29% 2000% - 2499% 0.08% 0.08% 0.08% 0.27% 2500% & over 0.06% 0.06% 0.06% 0.25% 1To calculate the monthly deduction, use the following formula: Monthly Rate (1+ Annual Rate) (Number of days in the Month / Number of days in the year) – 1 2The 7-Pay Premium is established as of the Policy Date and will not change unless you increase or decrease your Total Specified Amount. The maximum charge for each of the policy components is 1.25% (annual rate).The maximum current charge by component is listed below. Policy Component A Policy Component B Policy Component C Policy Component D 0.30% 0.25% 0.25% 0.25% The Sub-Account Asset Charge is determined by proportionally blending the sub-account asset factors for the policy components you have selected to a single factor that is then applied to the Policy’s Cash Value.The guaranteed maximum annual and monthly charges are shown on the Policy Data Pages. Base Specified Amount Charge We deduct a monthly Base Specified Amount Charge from the policy's Cash Value to compensate us for sales, underwriting, distribution and issuance of the policy.The charge applicable to your policy depends on the Total Specified Amount and is the same for all base policy component configurations.The charge associated with the first $50,000 of Total Specified Amount is determined separately from the charge associated with the Total Specified Amount in excess of $50,000. The maximum guaranteed Base Specified Amount Charge is $0.40 per $1,000 of Specified Amount. The table below shows the current Base Specified Amount Charges.The Base Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. Base Specified Amount Charges Policy Year Amount of Total Specified Amount Up to $50,000 Over $50,000 1 through 20 $0.30 per $1,000 $0.09 per $1,000 21 and thereafter $0.01 per $1,000 $0.01 per $1,000 22 The total charges applied to Base Specified Amount are determined by adding the amount of the charges of the first $50,000 of Total Specified Amount attributable to Base Specified Amount to the amount of charges attributable to Base Specified Amount on Total Specified Amount in excess of $50,000.Base Specified Amount will equal Total Specified Amount, unless you have elected any Rider Specified Amount. A distinct Rider Specified Amount charge applies to the Supplemental Insurance Rider.If you elect that rider, the total specified amount charges you pay will depend upon the allocation of Total Specified Amount between the base policy and the Supplemental Insurance Rider.To determine total specified amount charges, you must add the amount of the Base Specified Amount charge to the Rider Specified Amount charge.Total charges are a weighted average of the amount of Base Specified Amount and Rider Specified Amount.The end result is a charge blending.For further explanation of this blending, including an example, see the “Supplemental Insurance Rider” sub-section of the “Policy Riders and Rider Charges” section of this prospectus beginning on page 21. Administrative Charge We deduct a monthly Administrative Charge from the policy's Cash Value to reimburse us for the costs of maintaining the policy, including accounting and recordkeeping.Currently, the Administrative Charge is $5 per month per policy.The maximum guaranteed Administrative Charge is $10 per month per policy. The Administrative Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. Illustration Charge Currently, we do not assess an Illustration Charge, which would compensate us for the administrative costs of generating the illustration.However, we may, in the future, assess an Illustration Charge, which will not exceed $25 per illustration requested.Any Illustration Charge must be paid by check at the time of the illustration request.The Illustration Charge will not be deducted from the policy's Cash Value. Policy Rider Charges · Change of Insured RiderThere currently is no charge associated with this rider. · Supplemental Insured Rider– If you purchase this rider and increase the Total Specified Amount (i.e.,by the Rider Specified Amount attributable to the Supplemental Insurance Rider), then you will increase the overall monthly charges associated with this policy, even if the Base Specified Amount is not changed.If, however, you purchase the rider and do not increase the Total Specified Amount and instead reduce the Base Specified Amount by an off-setting amount of Rider Specified Amount, then electing the Supplemental Insurance Rider will potentially reduce the overall monthly charges associated with the policy.Please see the Policy Riders and Rider Charges section of this prospectus for further information about the charges associated with the Supplemental Insurance Rider. Mutual Fund Operating Expenses In addition to the charges listed above, there are also charges associated with the mutual funds in which theSub-Accounts invest.While you will not pay these charges directly, they will affect the value of the assets you have allocated to the Sub-Accounts because these charges are reflected in the underlying mutual fund prices that we subsequently use to value your Sub-Account units.Please see the underlying mutual funds’ prospectuses for additional information about these charges.You may request FREE OF CHARGE copies of any of the underlying mutual funds available under the policy.Information on how to contact us is located on the front page of this prospectus. A Note on Charges During a policy's early years, the expenses we incur in distributing and establishing the policy exceed the deductions we take.Nevertheless, we expect to make a profit over time because variable life insurance is intended to be a long-term financial investment.Accordingly, we have designed the policy with features and investment options that we believe support and encourage long-term ownership. We make many assumptions and account for many economic and financial factors when we establish the policy's fees and charges.The following is a discussion of some of the factors that are relevant to the policy's pricing structure. Distribution, Promotional, and Sales Expenses.Distribution, promotional and sales expenses include amounts we pay to broker-dealer firms as commissions, expense allowances and marketing allowances.We refer to these expenses collectively as "total compensation." The maximum total compensation we pay to any broker-dealer firm in conjunction with policy sales is 29.5% of first year premiums and 11.25% of renewal premium after the first year. We have the ability to customize the total compensation package of our broker-dealer firms.We may vary the form of compensation paid or the amounts paid as commission, expense allowance or marketing allowance; however, the total compensation will not exceed the maximum (29.5% of first year premiums and 11.25% of renewal premium after the first year).Commission may also be paid as an asset-based amount instead of a premium based amount.If an asset-based commission is paid, it will not exceed 0.25% of the non-loaned cash value per year. 23 The actual amount and/or forms of total compensation we pay depend on factors such as the level of premiums we receive from respective broker-dealer firms and the scope of services they provide.Some broker-dealer firms may not receive maximum total compensation. Individual registered representatives typically receive a portion of the commissions/total compensation we pay, depending on their arrangement with their broker-dealer firm.If you would like to know the exact compensation arrangement associated with this product, you should consult your registered representative. Information on Underlying Mutual Fund Payments Our Relationship with the Underlying Mutual Funds.The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The separate account aggregates policy owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The separate account (not the policy owners) is the underlying mutual fund shareholder.When the separate account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.We incur these expenses instead. We also incur the distribution costs of selling the policy (as discussed above), which benefit the underlying mutual funds by providing policy owners with Sub-Account options that correspond to the underlying mutual funds. An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide us or our affiliates with wholesaling services that assist in the distribution of the policy and may pay us or our affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the policy. Types of Payments We Receive.In light of the above, the underlying mutual funds or their affiliates make certain payments to us or our affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the policies and other variable policies we and our affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the policies, paying expenses that we or our affiliates incur in promoting, marketing, and administering the policies and the underlying mutual funds, and achieving a profit. We or our affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, we benefit from assets invested in our affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because our affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, we may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. We took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the policies (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, we would have imposed higher charges under the policy. Amount of Payments We Receive.For the year ended December 31, 2006, the underlying mutual fund payments we and our affiliates received from the underlying mutual funds did not exceed 0.50% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this policy or other variable policies that we and our affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to us or our affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments we or our affiliates receive depends on the assets of the underlying mutual funds attributable to the policy, we and our affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to the amount of payments Nationwide receives, go to www.nationwide.com. 24 Identification of Underlying Mutual Funds.We may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor we consider during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable policies that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the policy in relation to its features and benefits when making your decision to invest.Please note that higher policy and underlying mutual fund fees and charges have a direct effect on your investment performance. Policy Riders and Rider Charges You may elect/purchase one or more riders available under the policy to meet your specific needs.Rider availability varies by state.Riders may not be elected/purchased independently of the policy.Upon termination of this policy, all riders will also terminate. We will assess any rider charge by taking deductions from the Cash Value to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.We may generate a profit from any of the rider charges.We begin to deduct monthly rider charges from your policy's Cash Value on the Policy Date or on the first monthly anniversary of the Policy Date after the rider is effective. Change of Insured Rider The benefit associated with the Change of Insured Rider is that you may designate a new Insured, subject to insurability and the conditions below.The costs and benefits under the policy after the change will be based on the underwriting classification and characteristics of the new Insured.The amount of insurance coverage after the Change Date shall be the Total Specified Amount shown on the application to change the Insured provided that (1) the policy continues to qualify as life insurance under the Code and (2) such specified amount equals or exceeds the minimum Total Specified Amount shown on the Policy Data Page.You may elect this rider at the time of application or at any time while the policy is In Force.Coverage on the new Insured will become effective on the Change Date.Coverage on the previous Insured will terminate on the day before the Change Date.The Change Date is the first monthly anniversary on or next following the date the change of insured conditions are met.The Policy Date will not change. Change of Insured Conditions: 1. At the time of the change, the new Insured must have the same business relationship to the Owner as did the previous Insured. 2. The new Insured may be required to submit evidence of insurability to us. 3. The new Insured must satisfy our underwriting requirements. 4. The policy must be In Force and not be in a grace period at the time of the change. 5. The new Insured must have been at least age eighteen on the Policy Date. 6. The Owner must make written application to change the Insured. Change of Insured Rider Charge.There is no charge associated with the Change of Insured Rider. Supplemental Insurance Rider General Information on the Benefits and Operation of the Supplemental Insurance Rider This rider will modify the amount of insurance coverage (Death Benefit) under the policy.The benefit associated with the Supplemental Insurance Rider is term life insurance on the Insured that is:(1) in addition to the Base Specified Amount; (2) payable to the Beneficiary upon the Insured’s death; and (3) annually renewable until the Insured reaches Attained Age 100.The charges for the Rider are calculated in the same manner as those applicable to the base policy, although different rates may apply under the various policy components available with the Supplemental Insurance Rider.Currently, if you choose to purchase coverage under this Rider and concurrently reduce the Base Specified Amount by an off-setting amount, some of the charges associated with your policy will be reduced because charges under thepolicy componentsavailable with the Rider may be lower than the corresponding charges under the policy components available for a base policy Rider policy component charges are lower in most cases because the rider is term insurance.The greater the allocation is to rider policy components, the lower the overall charges will be under the policy.See Appendix C to this prospectus for examples showing how charges are "blended" when you elect the Supplemental Insurance Rider and/or apply portions of your Total Specified Amount to one or more policy components. 25 Note that: · Certain benefits that are normally available under the policy may be reduced or eliminated when this rider is in effect. o Adding this rider results in a lower Enhancement Benefit; o In some years and/or at some ages, the cost of insurance charge for the rider is more expensive than the cost of insurance for the base policy; and o You may not extend the Maturity Date with respect to the Rider Specified Amount. · The rider’s death benefit terminates if the Insured is living on the Maturity Date. · The compensation rates payable to the selling broker-dealer are lower on this Rider than those on the base policy. You may purchase this rider at the time of application or, subject to our approval, at a later time provided that the policy is In Force and the rider is purchased before the Insured reaches Attained Age 100.If purchased at the time of application, the effective date of the rider is the same as the effective date of insurance coverage.(See the “Insurance Coverage Effective Date” provision earlier in this prospectus.)If purchased subsequently, the effective date will be the monthly anniversary of the Policy Date on or next following the date we approve your written request, unless you specify and we approve, a different date.The Rider Specified Amount may be combined with the Base Specified Amount to satisfy the minimum Total Specified Amount shown on the Policy Data Page.However, while the rider is in effect, the Base Specified Amount must be at least 10% of the minimum Total Specified Amount.You may request to either increase or decrease the Total Specified Amount, subject to certain restrictions. Rider Specified Amount Increases and Reductions Due to Partial Surrender All increases and decreases of Rider Specified Amount, including decreases due to partial surrender or forced surrender partial, are done proportionally between the amounts you have allocated to Base Specified Amount and Rider Specified Amount. Charges Associated with the Supplemental Insurance Rider The Supplemental Insurance Rider charges listed below are different from the charges under the base policy.These charges will be applied to coverage under the Supplemental Insurance Rider and are in addition to the charges you pay on coverage under the base policy. · Sub-Account Asset Charge; · Specified Amount Charge; and · Cost of Insurance Charge 26 Rider Sub-Account Asset Charge The table below shows the current factors used to determine the Sub-Account Asset Charges applicable to the Rider Specified Amount. Supplemental Insurance Rider Sub-Account Asset Factors (shown as an annual rate)1 Ratio of Cash Value to 7-Pay Premium2 (on a monthly anniversary) Policy Component A Policy Component B Policy Component C Policy Component D Under 125% 0.20% 0.16% 0.16% 0.30% 125% -249% 0.18% 0.15% 0.15% 0.27% 250% -374% 0.16% 0.14% 0.14% 0.24% 375% -499% 0.14% 0.13% 0.13% 0.22% 500% -649% 0.12% 0.12% 0.12% 0.20% 650% -799% 0.11% 0.11% 0.11% 0.18% 800% -999% 0.10% 0.10% 0.10% 0.16% 1000% - 1299% 0.09% 0.09% 0.09% 0.14% 1300% - 1599% 0.08% 0.08% 0.08% 0.13% 1600% - 1999% 0.07% 0.07% 0.07% 0.12% 2000% - 2499% 0.06% 0.06% 0.06% 0.11% 2500% & over 0.05% 0.05% 0.05% 0.10% 1To calculate the monthly deduction, use the following formula. Monthly Rate (1+ Annual Rate) (Number of days in the Month / Number of days in the year) - 1 2The 7-Pay Premium is established as of the Policy Date and will not change unless you increase or decrease your Total Specified Amount. The maximum charge for each of the policy components is 1.25% (annual rate).The maximum current charge by component is listed below. Policy Component A Policy Component B Policy Component C Policy Component D 0.20% 0.16% 0.16% 0.30% We determine the Sub-Account Asset Charge by multiplying your Cash Valueby the weighted average (i.e., a blend that uses the relative proportions of the Base and Rider Specified Amounts) of the Sub-Account Asset Factors for the Base Policy and the Supplemental Insurance Rider, where each Factor is based on the policy component configuration(s) that you have selected.Currently, the Sub-Account Asset Charge is no more than (and is guaranteed never to exceed) 0.10357% on a monthly basis (and ranges between 0.05% and 1.25% on an annual basis), of the net assets you have allocated to the Sub-Accounts.The guaranteed maximum annual and monthly charges applicable to your policy are shown on the Policy Data Pages. Rider Specified Amount Charge If you purchase the Supplemental Insurance Rider, we deduct a monthly Rider Specified Amount Charge from the policy's Cash Value to compensate us for sales, underwriting, distribution, and issuance of the rider.The charge applicable to your policy depends on the Total Specified Amount and the allocation of theTotal Specified Amount between Base Specified Amount and Rider Specified Amount. The Rider Specified Amount Charge is the same for all policy component configurations. The charge associated with the first $50,000 of Total Specified Amount is determined separately from the charge associated with the Total Specified Amount in excess of $50,000.Each of these charges is determined using a weighted average (i.e., a blend that uses the relative proportions of the Base and Rider Specified Amounts) of the base and rider charges. The Rider Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. The table below shows the current Rider Specified Amount Charges. 27 Rider Specified Amount Charges Policy Year Amount of Total Specified Amount Up to $50,000 Over $50,000 1 through 20 $0.05 per $1,000 $0.01 per $1,000 21 and thereafter $0.01 per $1,000 $0.01 per $1,000 The maximum guaranteed Supplemental Insurance Rider Specified Amount Charge is $0.40 per $1,000 of Specified Amount. To determine total specified amount charges, you must add the amount of the Base Specified Amount charge to the Rider Specified Amount charge.Total charges are a weighted average of the amount of Base Specified Amount and Rider Specified Amount you elected.The end result is a charge blending. Here is an example of how charges are blended if you elect Base Specified Amount and Rider Specified Amount. For this example, assume the following. Total Specified Amount $150,000. Base Specified Amount 50% or $75,000. Rider Specified Amount 50% or $75,000. The policy is less than 20 years old. The charges are calculated in three parts. The first part involves calculating the charge on the first $50,000 of Total Specified Amount.This is accomplished using the following formula. Blended Total Specified Amount Charges (first $50,000) [(BA x BSAC) + (RA x RSAC)] x [$50,000/$1,000] Where: BA Base Specified Amount Allocation (as a percentage) BSAC Base Specified Amount Charge RA Rider Specified Amount Allocation (as a percentage) RSAC Rider Specified Amount Charge Using this formula and the assumptions described above, here is how the calculation would work on the first $50,000 of Total Specified Amount. [(0,50 x $0.30) + (0.50 x $0.05)] x [$50,000/$1,000] [($0.15) + ($0.025)] x [50] [$0.175] x [50] $8.75 The second part involves calculating amounts in excess of the first $50,000, under which different charges apply.This is accomplished using the following formula. Blended Total Specified Amount Charges (excess of $50,000) [(BA x BSAC) + (RA x RSAC)] x [(TSA - $50,000)/$1,000] Where: BA Base Specified Amount Allocation (as a percentage) BSAC Base Specified Amount Charge RA Rider Specified Amount Allocation (as a percentage) RSAC Rider Specified Amount Charge TSA Total Specified Amount 28 Using this formula, and the assumptions described above, here is this second calculation would work on specified amount in excess of $50,000. [(0.50 x $0.09) + (0.50 x $0.01)] x [($150,000 - $50,000/$1,000)] [($0.045) + ($0.005)] x [100] [$0.05] x [100] $5.00 The third part is to add the results of the first calculation to the second calculation.In this example, merely add $5.00 to $8.75 for total charges of $13.75. Rider Cost of Insurance Charge If you elect the Supplemental Insurance Rider, we deduct a monthly Supplemental Insurance Rider Cost of Insurance charge to compensate us for providing term life insurance on the Insured.This charge is determined by multiplying the rider’s cost of insurance rate by the rider’s death benefit (described below).We base the supplemental insurance cost of insurance rate on our expectations as to future experience for factors such as mortality, persistency, expenses, and taxes.The supplemental insurance cost of insurance rate will vary by the Insured’s Issue Age, gender (if not unisex classified), tobacco use, substandard ratings, underwriting class, the number of years from the Policy Date, and the policy component configurations you select.The same policy component configuration(s) you select for the base policy will apply for the rider unless you request, and we approve, a different configuration. The Supplemental Insurance Rider Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and the fixed account.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of the Death Benefit when the Death Benefit depends on Cash Value. Death Benefit Calculations with the Supplemental Insurance Rider The death benefit option chosen for the base policy will also be the death benefit option for the rider and calculation of the Death Benefit.The current death benefit option in effect is shown on the Policy Data Page.The Death Benefit is calculated as the greater of: (1) the Total Specified Amount; or (2) the Minimum Required Death Benefit (which will differ depending on whether the guideline premium/cash value corridor test or the cash value accumulation test is used). After the Death Benefit is calculated, it is allocated between your elected amounts of base policy and this rider. 1. Base Policy Death Benefit– The amount of the Death Benefit we allocate to the base policy is calculated using the formula below. Base Policy Death Benefit CV+(Total NAAR)x(Base Specified Amount) (Total Specified Amount) Where: CV the Cash Value of the policy Total NAAR the total Net Amount At Risk which is the Death Benefit minus the Cash Value The formula above determines the portion of the Death Benefit applied to base by determining the ratio Base Specified Amount bears to Total Specified Amount. 2. Supplemental Insurance Rider Death Benefit– The amount of the Death Benefit we allocate to the Supplemental Insurance Rider is calculated by taking the Death Benefit and subtracting the Base Policy Death Benefit (as calculated in item 1 above). In most instances, your charges end up being lower if you apply as much coverage as possible to the rider. Total Specifed Amount remains the same unless you specifically request an increase or decrease.All increases or decreases are done proportionally based on your established allocation between Rider Specified Amount and Base Specified Amount. If the Cash Value increases, the portion of the Death Benefit attributable to this rider may, at times, be less than the Rider Specified Amount.If the Cash Value decreases, the portion of the Death Benefit attributable to the base policy may, at times, be less than the Base Specified Amount. 29 Terminating the Rider You may terminate this rider by submitting a written request to us at our Home Office.We may require that you submit the policy for endorsement.Terminating this rider will likely result in increased policy charges because of the difference in the pattern of policy charges under the corresponding policy components for the base policy and this rider.If the rider is terminated, the calculation of the Death Benefit will apply exclusively to the base policy.Termination may require that the amount of Death Benefit coverage provided by the base policy be increased to maintain the qualification of the policy as a contract of life insurance under the Code. We reserve the right to deny any request to terminate this rider that would disqualify the policy as a contract of life insurance under the Code.If the policy is not issued as a modified endowment contract, terminating this rider may result in the policy becoming a modified endowment contract.We will notify the Owner if the policy's status is in jeopardy. This rider also terminates upon the earliest of the following dates: · The date policy is surrendered or terminated; · The date the policy Lapses; · The Insured’s death; or · The date the Insured reaches Attained Age 100. There is no Cash Value attributable to this rider.Therefore, there is no Cash Surrender Value attributable to this rider available to you upon termination of this rider. In most instances, terminating the rider will not be to your advantage.If you decide to terminate the rider, you should carefully discuss this decision with your registered representative or a qualified financial advisor. Policy Owner Services Dollar Cost Averaging You may elect to participate in a dollar cost averaging program.Dollar cost averaging is an investment strategy designed to reduce the investment risks associated with market fluctuations and promote a more stable Cash Value and Death Benefit over time.Policy owners may direct us to automatically transfer specific dollar amounts from the fixed account and the NVIT –
